Citation Nr: 0939447	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-31 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the orthopedic manifestations of degenerative disc disease 
(DDD) of the lumbar spine, with disc bulge at L3-L4.

2.  Entitlement to an effective date prior to December 23, 
2005 for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that, in 
relevant part, re-rated the Veteran's lumbosacral strain as 
DDD of the lumbar spine with disc bulge at L3-L4 pursuant to 
the current rating criteria applicable to diseases and 
injuries of the spine and assigned a 20 percent rating for 
that disability.  The RO also assigned separate 20 percent 
evaluations for lumbar radiculopathy of the Veteran's left 
and right lower extremities, thereby yielding an overall 
combined rating of 50 percent for the Veteran's spinal 
disability.  This decision also granted service connection 
for prostate cancer and assigned an effective date of 
December 23, 2005 therefore.  This appeal came to the Board 
from the RO in Newark, New Jersey.

At the outset, the Board acknowledges that the Veteran 
contends that since he formerly was rated 40 percent disabled 
by reason of his lumbosacral strain, the above described 
rating action constituted a rating reduction.  However, the 
overall rating for all manifestations of the Veteran's spinal 
disability actually increased from 40 percent to 50 percent.  
This is because, in contrast to the rating criteria in effect 
prior to September 23, 2002, and September 26, 2003, the 
current criteria for rating disabilities of the spine permit 
separate ratings to be assigned for lumbar radiculopathy of 
the lower extremities in addition to the rating which is 
assigned for limited motion of the spine or incapacitating 
episodes of intervertebral disc syndrome.  Therefore, the RO 
rated the Veteran's back disability, which was formerly rated 
40 percent disabling pursuant to 38 C.F.R. 4.71a, diagnostic 
code 5292 (2003) (based on severe limitation of motion 
without neurological findings), using the new criteria, which 
yielded 3 separate 20 percent evaluations (20 percent for DDD 
of the lumbar spine, and 20 percent for lumbar radiculopathy 
of each lower extremity) which combined to produce a 50 
percent evaluation.  See 38 C.F.R. §§ 4.25, 4.71a at note 1.  
Since the new rating did not result in a reduction or 
discontinuance of compensation payments, but rather produced 
an overall increased evaluation for the Veteran's disability 
of the spine, the notification procedures set forth 38 C.F.R. 
§ 3.105(e) are not applicable in this case.  

For the reason set forth above, the Board will construe the 
Veteran's claim as seeking an increased rating for the 
orthopedic manifestations of his DDD of the lumbar spine with 
disc bulge at L3-L4.  Insofar as the Veteran's NOD 
specifically referenced his disagreement only with the 20 
percent rating assigned for DDD of the lumbar spine, and the 
Veteran did not indicate that he was in any way dissatisfied 
with the evaluations assigned for radiculopathy of his 
bilateral lower extremities, the Board does not consider the 
latter issues to be part of this appeal.  

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing and his request for same is 
considered withdrawn.  Therefore, no hearing was held in this 
matter.  
38 C.F.R. § 20.704(d).

The Board also notes that in correspondence dated in February 
2007, the Veteran's representative indicated that the Veteran 
also disagreed with the effective date for service connection 
for prostate cancer.  There is no indication that the Veteran 
was sent a Statement of the Case (SOC) addressing this issue.  
As will be pointed out below, an unprocessed notice of 
disagreement (NOD) should be remanded, not referred, to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App 
238, 240- 241 (1999).  Accordingly, the issue of an earlier 
effective date for service connection for the Veteran's 
prostate cancer was added to the title page and is dealt with 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

The Veteran's DDD of the lumbar spine with disc bulge at L3-4 
is characterized by a range of motion of the spine that is 
reduced to 35 degrees of forward flexion, 5 degrees of 
extension, 10 degrees of lateral bending bilaterally, and 15 
degrees of rotation bilaterally.  All of these motions, other 
than rotation, are accompanied by severe pain.  The Veteran 
was unable to perform repetitive motion testing at his most 
recent VA examination secondary to severe pain.  There is no 
evidence of any type of ankylosis of the spine.  There is no 
evidence the Veteran experiences incapacitating episodes 
requiring bed rest that is prescribed by a physician.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 40 percent, but no higher, 
were met for the orthopedic manifestations of the Veteran's 
DDD of the lumbar spine with disc bulge at L3-4.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.71a, Diagnostic Code 5243. (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 (2009) 
was revised in part, effective May 30, 2008.  The third 
sentence of 38 C.F.R. § 3.159(b) (1), which stated that "VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the RO sent the Veteran a letter dated in 
February 2006, prior to the rating decision appealed herein.  
In this letter, the RO informed the Veteran of its duty to 
assist him in substantiating his claims under the VCAA and 
the effect of this duty upon his claims, as well as what 
information and evidence the Veteran was responsible for 
ensuring that VA received.  The letter also informed the 
Veteran that he needed to show that his service connected 
disability got worse in order to obtain an increased rating 
for same.  In March 2006, shortly after the Court decided 
Dingess, the Veteran was sent another letter that adequately 
explained the manner whereby VA assigns disability ratings 
and effective dates.  His claims were subsequently 
readjudicated in an August 2006 SOC, thereby curing any 
predecisional notice error.

In addition to providing certain notices to claimants, VA 
must make reasonable efforts to assist them to obtain the 
evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
service personnel records, and VA treatment records.  A VA 
examination was conducted with reference to the Veteran's 
claim for an increased rating for his spinal disability.  
There is no indication that other evidence exists that is 
relevant to the Veteran's claim.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II. Increased Rating

The Veteran contends that the symptoms of his DDD of the 
lumbar spine with disc bulge at L3-L4, exclusive of the 
separately rated neurological manifestations thereof, are 
more serious than those that are contemplated by the 
currently assigned 20 percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The orthopedic manifestations of the Veteran's DDD of the 
lumbar spine with disc bulge at L3-L4 and L4-L5 is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 under 
current criteria.  Pursuant to Diagnostic Code 5243, this 
disability is evaluated either by utilizing the general 
rating formula for diseases and injuries of the spine or with 
reference to incapacitating episodes, whichever method 
results in a higher evaluation.  

Pursuant to the general rating formula for the spine, an 
evaluation of 20 percent is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but  not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 30 
percent is assigned for forward flexion of the cervical spine 
15 degrees or less or ankylosis of the entire cervical spine.  
An evaluation of 40 percent is assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  The 
above rating criteria apply with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Pursuant to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, an evaluation of 
20 percent is assigned where there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the previous 12 months.  An evaluation of 
40 percent is assigned where there are incapacitating episode 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  An evaluation of 60 percent 
is assigned where there is incapacitating episodes having a 
total duration of at least 6 weeks during the last 12 months.  
For purposes of applying these criteria an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Board is aware that the regulations applicable to rating 
disabilities of the spine changed effective September 23, 
2002, and September 26, 2003 and that a readjustment in the 
rating schedule may not be used to reduce a Veteran's 
disability rating unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155.  However, as 
noted in the introduction, in this case the application of 
the new rating criteria actually resulted in an overall 
increase in the Veteran's disability rating for all 
manifestations of his spinal disability.  Insofar as the 
application of the current criteria actually benefitted the 
Veteran by enabling him to receive separate ratings for 
neuropathy of his bilateral lower extremities, the Board will 
consider only whether the proper application of the current 
criteria would result in a higher rating for the orthopedic 
manifestations of the Veteran's DDD of the lumbar spine with 
disk bulge at L3-L4.  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In December 2005, the Veteran submitted a claim wherein he 
alleged that his spinal disability worsened.  However, he did 
not provide any details concerning the manner in which it had 
worsened.  

The Veteran was afforded a VA examination of his spine in 
March 2006.  At that time, the Veteran reported a 30 year 
history of back pain that became progressively worse over the 
last several years.  The Veteran described is pain as an 
intermittent sharp pain averaging 10/10 in intensity.  It was 
aggravated by bending, lifting, and walking; the Veteran 
reported he was limited to walking only several blocks due to 
his back pain.  He reported that his pain radiated to his 
bilateral lower extremities and also reported subjective 
weakness in his lower extremities.  A 2002 x-ray showed DDD 
at L3-L4 and marked facet joint disease from the mid to the 
lower lumbar spine.  He ambulated using a cane.  He was 
generally independent with his activities of daily living, 
except when his pain became "excruciating."  He reported 
that he experienced one incapacitating episode during the 
prior 12 month period; however, his treatment records do not 
show that the Veteran required bed rest required by a 
physician as a result of this episode.  The Veteran did not 
report that he experienced any additional limitations during 
flare ups or following repetitive use of his spine.  He 
reported that he stopped working secondary to unspecified 
disabilities several years previously.  

Upon examination of the lumbar spine, which the examiner 
noted was limited due to the Veteran's pain, no gross 
deformity was noted.  The Veteran could achieve 0 to 35 
degrees of forward flexion with severe pain throughout the 
range of motion; 0 to 5 degrees of extension with severe pain 
throughout the range or motion, and 0-10 degrees of lateral 
bending bilaterally that was also associated with severe 
pain.  The Veteran could rotate from 0 to 15 degrees in 
either direction with mild pain.  The Veteran was unable to 
perform repetitive motion testing due to his severe pain.  

A computerized tomography (CT) scan of the spine was 
interpreted by the examiner as showing a broad based 
circumferential disc bulge at L3-L4 as well as hypertrophy of 
the ligamenta flav.  There was also prominent epidural fat 
impinging upon the thecal sac from the posterior.  These 
findings resulted in moderate to severe spinal stenosis.  
Similar findings were present at L4-L5 but the degree of 
spinal canal narrowing was less.  There was extensive 
discogenic endplate sclerosis at the L5 vertebra.  There was 
a broad based disc bulge.  Schmorl's nodes were seen at the 
inferior endplate of L5.  Mild bilateral foraminal narrowing 
at the L4-L5 and L5-S1 level was also noted.  The examiner 
diagnosed lumbar DDD, lumbar facet joint disease, lumbar 
spinal stenosis at L3-4 and L4-5, and lumbar radiculopathy.  
As previously noted, the Veteran is separately rated for his 
lumbar radiculopathy of the lower extremities.  

VA treatment records show complaints of low back pain.  
However, none of the treatment records that are relevant to 
the time period encompassed by this appeal provide ranges of 
motion of the Veteran's spine.  As previously noted, they do 
not show that the Veteran experienced incapacitating episodes 
of intervertebral disc syndrome.

The Board finds that, given the facts of this case, the 
Veteran's overall level of disability more nearly 
approximates the 40 percent rating for his DDD of the lumbar 
spine with disc bulge at L3-L4.  While the Veteran was able 
to achieve 35 degrees of forward flexion, the examiner noted 
that the Veteran had severe pain through this entire range of 
motion.  Moreover, while the Veteran denied that he 
experienced additional limitations after repetitive use of 
his spine, the examiner was unable to perform repetitive 
motion testing of the Veteran's spine due to the Veteran's 
severe back pain.  This indicates that the Veteran did in 
fact experience significant additional limitation of motion 
upon repetitive use, insofar as he was unable to engage in 
any repetitive motions of his spine due to the degree of pain 
that he experienced.  Given this additional limitation, the 
Board finds that a 40 percent evaluation more closely 
reflects the symptoms of the Veteran's DDD of the lumbar 
spine.  38 C.F.R. § 4.7.

A higher evaluation is unwarranted because there is no 
evidence that the Veteran experienced any type of ankylosis 
of his spine.  There is also no evidence that the Veteran 
experienced at least 6 weeks of incapacitation due to 
intervertebral disc syndrome as is required in order to 
obtain a rating in excess of 40 percent under the alternative 
rating criteria based upon incapacitating episodes.  

The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The 40 percent rating assigned by the Board 
herein specifically contemplates the Veteran's pain and his 
inability to engage in repetitive movements of his spine.  
There is no evidence that the Veteran was repeatedly 
hospitalized due to his spinal disability.  The Veteran has 
not worked for several years, so marked interference with 
employment due to this disability is not shown.  

ORDER

A rating of 40 percent, but no higher, for DDD of the lumbar 
spine with disc bulge at L3-L4 is granted subject to the law 
and regulations governing the award of monetary benefits.  


REMAND 

As explained in the introduction, a February 2007 notice of 
disagreement that was submitted by the Veteran's 
representative indicated that the Veteran disagreed with the 
effective date that was assigned for service connection for 
prostate cancer.  The claims file does not indicate that any 
action was taken with respect to this claim and it is 
remanded for issuance of a statement of the case. See 38 
C.F.R. §§ 3.160(c), 19.26 (2008). See also Manlincon, 12 Vet. 
App. at 240-241. 
 
Accordingly, the case is REMANDED for the following action:
 
The RO should issue a Statement of the 
Case to the Veteran and his 
representative that addresses the issue 
of the effective date for service 
connection for prostate cancer.  The 
Veteran must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b).  To 
perfect the appeal, he must timely file 
a substantive appeal; otherwise the 
appeal should be closed without 
returning it to the Board. 

Thereafter, if the appeal is timely perfected, and if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


